69 F.3d 533
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jorge A. MARTINEZ, M.D., Plaintiff-Appellant,v.George M. ROIG, M.D.;  Leonard Z. Alpert, Esq.;  Carl N.Frankovitch, Esq.;  Arthur M. Recht, Esq.;  Mark A.Colantonio, Esq.;  David L. Robertson, Esq.;  RobertWettstein;  Lubin C. Alimario;  Marvin H. Levendorf;  RobertTurner;  Kelly Levendorf;  Gary Hanson;  Charles A. Okey;Antonio Licata;  Reynaldo Vista;  Carlos Vasquez;  GeorgeKosar;  Nasser Emami;  Steve Clarke;  Arthur L. Miser;Donald R. Donell;  John W. Koval;  Mel Arena;  RobertCattrell;  William S. Gallagher;  Amrik A. Chattha;  GurdevPurewal;  Joseph Schreiber;  Junginder Luthra;  AddieTamboli;  Jasbir Makar;  David Cross, Esq.;  Callie Tsapis;Cynthia Santoro Gustke;  Forest Bowman;  Sherri D. Goodman;George M. Roig, M.D., Incorporated;  Alpert, D'Anniballe &Visnic;  Volk, Frankovitch, Anetakis, Recht, Robertson &Hellerstedt;  Weirton Medical Center, Incorporated;Alimario Medical Associates;  Levendorf Insurance Agency;P.I.E. Mutual Insurance Company;  Board of Trustees of TheWeirton Medical Center;  Executive Committee of The Medicaland Dental Staff of The Weirton Medical Center,Defendants-Appellees.Jorge A. MARTINEZ, M.D., Plaintiff-Appellee,v.Carl N. FRANKOVITCH, Esq.;  Arthur M. Recht, Esq.;  Mark A.Colantonio, Esq.;  David L. Robertson, Esq.;  RobertWettstein;  Robert Turner;  Gary Hanson;  Charles A. Okey;Antonio Licata;  Reynaldo Vista;  Carlos Vasquez;  GeorgeKosar;  Nasser Emami;  Steve Clarke;  Arthur L. Miser;Donald R. Donell;  John W. Koval;  Mel Arena;  RobertCattrell;  William S. Gallagher;  Amrik A. Chattha;  GurdevPurewal;  Joseph Schreiber;  Junginder Luthra;  AddieTamboli;  Jasbir Makar;  Volk, Frankovitch, Anetakis, Recht,Robertson & Hellerstedt;  Weirton Medical Center,Incorporated;  Board of Trustees of The Weirton MedicalCenter;  Executive Committee of The Medical and Dental Staffof The Weirton Medical Center, Defendants-Appellants,andGeorge M. Roig, M.D.;  Leonard Z. Alpert, Esq.;  Lubin C.Alimario;  Marvin H. Levendorf;  Kelly Levendorf;  DavidCross, Esq.;  Callie Tsapis;  Cynthia Santoro Gustke;Forest Bowman;  Sherri D. Goodman;  George M. Roig, M.D.,Incorporated;  Alpert, D'Anniballe & Visnic;  AlimarioMedical Associates;  Levendorf Insurance Agency;  P.I.E.Mutual Insurance Company, Defendants.Jorge A. MARTINEZ, M.D., Plaintiff-Appellee,v.Marvin H. LEVENDORF;  Kelly Levendorf;  Levendorf InsuranceAgency, Defendants-Appellants,andGeorge M. Roig, M.D.;  Leonard Z. Alpert, Esq.;  Carl N.Frankovitch, Esq.;  Arthur M. Recht, Esq.;  Mark A.Colantonio, Esq.;  David L. Robertson, Esq.;  RobertWettstein;  Lubin C. Alimario;  Robert Turner;  Gary Hanson;Charles A. Okey;  Antonio Licata;  Reynaldo Vista;  CarlosVasquez;  George Kosar;  Nasser Emami;  Steve Clarke;Arthur L. Miser;  Donald R. Donell;  John W. Koval;  MelArena;  Robert Cattrell;  William S. Gallagher;  Amrik A.Chattha;  Gurdev Purewal;  Joseph Schreiber;  JunginderLuthra;  Addie Tamboli;  Jasbir Makar;  David Cross, Esq.;Callie Tsapis;  Cynthia Santoro Gustke;  Forest Bowman;Sherri D. Goodman;  George M. Roig, M.D., Incorporated;Alpert, D'Anniballe & Visnic;  Volk, Frankovitch, Anetakis,Recht, Robertson & Hellerstedt;  Weirton Medical Center,Incorporated;  Alimario Medical Associates;  P.I.E. MutualInsurance Company;  Board of Trustees of The Weirton MedicalCenter;  Executive Committee of The Medical and Dental Staffof The Weirton Medical Center, Defendants.Jorge A. MARTINEZ, M.D., Plaintiff-Appellee,v.George M. ROIG, M.D.;  Leonard Z. Alpert, Esq.;  Lubin C.Alimario;  George M. Roig, M.D., Incorporated;Alpert, D'Anniballe & Visnic;  AlimarioMedical Associates,Defendants-Appellants,andCarl N. Frankovitch, Esq.;  Arthur M. Recht, Esq.;  Mark A.Colantonio, Esq.;  David L. Robertson, Esq.;  RobertWettstein;  Marvin H. Levendorf;  Robert Turner;  KellyLevendorf;  Gary Hanson;  Charles A. Okey;  Antonio Licata;Reynaldo Vista;  Carlos Vasquez;  George Kosar;  NasserEmami;  Steve Clarke;  Arthur L. Miser;  Donald R. Donell;John W. Koval;  Mel Arena;  Robert Cattrell;  William S.Gallagher;  Amrik A. Chattha;  Gurdev Purewal;  JosephSchreiber;  Junginder Luthra;  Addie Tamboli;  Jasbir Makar;David Cross, Esq.;  Callie Tsapis;  Cynthia Santoro Gustke;Forest Bowman;  Sherri D. Goodman;  Volk, Frankovitch,Anetakis, Recht, Robertson & Hellerstedt;  Weirton MedicalCenter, Incorporated;  Levendorf Insurance Agency;  P.I.E.Mutual Insurance Company;  Board of Trustees of The WeirtonMedical Center;  Executive Committee of The Medical andDental Staff of The Weirton Medical Center, Defendants.
Nos. 93-1309, 93-1409, 93-1389, 93-1390.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1995.Decided Oct. 25, 1995.

Jorge A. Martinez, Appellant Pro Se.  Leonard Zola Alpert, ALPERT, D'ANNIBALLE & VISNIC, Weirton, West Virginia;  Carl Nicholas Frankovitch, Mark Anthony Colantonio, FRANKOVITCH, ANETAKIS & RECHT, Weirton, West Virginia;  Arthur M. Recht, SCHRADER, BYRD, COMPANION & GURLEY, Wheeling, West Virginia;  William David Wilmoth, United States Attorney, Wheeling, West Virginia;  Richard Michael Yurko, Jr., STEPTOE & JOHNSON, Clarksburg, West Virginia;  Daniel Schaffner Cody, JACOBSON, MAYNARD, TUSCHMAN & KALUR, LPA, Cleveland, Ohio;  Karen Louise Clouse, JACOBSON, MAYNARD, TUSCHMAN & KALUR, Columbus, Ohio, for Appellees.
Before WILKINS, HAMILTON, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
In appeal No. 93-1309, Appellant, an anesthesiologist, appeals from the district court's grant of summary judgment to Defendants in this civil action in which he alleged numerous violations of federal and state law in his peer review, termination of medical staff privileges, and loss of medical malpractice insurance.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the district court's order, but on somewhat modified reasoning.  Martinez v. Roig, CA-90-75-W (N.D.W.Va. Feb. 12, 1993).1  In Nos. 93-1389 and 93-1390, numerous Defendants below cross-appeal the district court's denial of their motions for sanctions and injunctive relief barring Martinez from further litigating these claims.  The decision to impose sanctions under Fed.  R.App. P. 11 is within the sound discretion of the district court, and will be reversed only for abuse of discretion.  Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990).  We give substantial deference to the district court's decision on this issue.  Blue v. United States Dep't of Army, 914 F.2d 525, 538 (4th Cir.1990).  The district court must judge the pro se party's conduct under an objective standard of reasonableness rather than subjectively, as viewed by the movant.  In re Kunstler, 914 F.2d 505, 518-19 (4th Cir.1990), cert. denied, 499 U.S. 969 (1991).  Here, the district court thoroughly considered the motions for sanctions, and concluded that Martinez had filed this action in good faith.  The court advised Martinez against future litigation based on the facts at issue here.  The district court was well within its discretion in denying the motions, and we affirm the order as to these two appeals.


2
Appeal No. 93-1409, in which several additional defendants seek to appeal the denial of sanctions and injunctive relief, is untimely.  Under Fed.  R.App. P. 4(a)(3), notice of a cross appeal must be filed within fourteen days of the first notice, or within the time otherwise prescribed by Rule 4(a).  See LaFaut v. Smith, 834 F.2d 389, 394 n. 9 (4th Cir.1987).  This notice of appeal was filed nineteen days after Martinez noted his appeal, and the parties failed to request an extension within the additional thirty days set forth in Fed.  R.App. P. 4(a)(5).  Accordingly, we dismiss the appeal.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.2


4
No. 93-1309--AFFIRMED AS MODIFIED.


5
Nos. 93-1389 and 93-1390--AFFIRMED.


6
No. 93-1409--DISMISSED.



1
 We disagree with the district court's ruling that the federal antitrust claim is barred by res judicata, or claim preclusion, based on our reading of West Virginia law.  See Sattler v. Bailey, 400 S.E.2d 220 (W.Va.1990).  However, we conclude that West Virginia law would bar the claim by collateral estoppel, or issue preclusion.  See Eubanks v. Getty Oil Co., 896 F.2d 960, 963 (5th Cir.), cert. denied, 498 U.S. 898 (1990).  In addition, although the record does not include the final state court judgment in Martinez's action against P.I.E., we conclude that collateral estoppel applies here as well


2
 We deny Martinez's "Petition to Honor Protective Order," filed in No. 93-1309